DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 6-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 15 and 19  with the important feature being “a retainer that is arranged around the at least one axially extending flange of each of the separable parts to hold the separable parts together, wherein the at least one axially extending flange has a knurled surface that receives the retainer (Claim 1),”   “the method comprising: using an additive manufacturing process to form an outer shell having at least two same separable parts that are independent relative to each other; forming an inner sealing body having one or more wire-receiving through-apertures; inserting the at least one wire through the inner sealing body; and engaging the separable parts around the inner sealing body to retain the inner sealing body (claim 15),” and “A method of assembling a feedthrough device for a plurality of wires, the method comprising: forming an outer shell having at least two separable parts; forming an inner sealing body having a plurality of wire-receiving through- apertures; inserting the plurality of wires through the inner sealing body; and engaging the separable parts around the inner sealing body to retain the inner sealing body; 

The closest prior art:

Massey (US 4,361,721) teaches a feedthrough device (in figure 1) comprising: an outer shell having at least two same separable parts (upper shell (18) and lower shell (18)) that are independent relative to each other (figure 3); an inner sealing body (40) that is retained within the outer shell (18,18) when the separable parts are engaged with each other (figure 1), the inner sealing body (40) being configured to receive at least one wire (102) there through, and , wherein each of the separable parts includes at least one axially extending flange (16).

Massey does not teach each of the separable parts includes at least one axially extending flange, and a retainer that is arranged around the at least one axially extending flange of each of the separable parts to hold the separable parts together, wherein the at least one axially extending flange has a knurled surface that receives the retainer (claim 1); using an additive manufacturing process to form an outer shell having at least two same separable parts that are independent relative to each other (claim 15) and A method of assembling a feedthrough device for a plurality of wires, the method comprising: forming an outer shell having at least two separable parts; forming an inner sealing body having a plurality of wire-receiving through- apertures; inserting the plurality of wires through the inner sealing body; and engaging the separable parts around the inner sealing body to retain the inner sealing body; arranging a retainer around the separable parts to hold the separable parts together around the inner 

Therefore claims 1-3, 6-15, and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847    

/William H. Mayo III/Primary Examiner, Art Unit 2847